On the Merits.
The opinion of the court was delivered by
Miller, J.
This appeal is by the plaintiffs in the rule on the testamentary executor of-the deceased to compel him to file an account with the view to the payment by the executor of the fee of plaintiff as attorneys of the succession. The judgment of the lower court dismissed the rule on the ground that the heirs of the deceased had been put in possession on their application for that purpose to the court.
It is urged that the plaintiffs in rule, as creditors of the succession, have the right to compel an administration by the executor, and the payment of their demand in due course of his administration; hence, are entitled to call for his account as executor, of which they can not be deprived by the ex parte order recognizing the heirs and putting them in possession of the property of the succession. In this con*799uection we are referred to the decision in the Succession of Sterry, 38 An. 854. In that case the executor had rendered an account under the order of the court, and. it was opposed by the creditor. The court held that though the account was directed to be rendered on the application of the heir, and though they were recognized and ordered to be put in possession, still a creditor could oppose the account. Here, no account has been called for by the heirs; none has been filed, but the heirs have been content to go at once in possession. Under our law the right of the heir to possession, notwithstanding there is an executor, is conferred on the conditions only that the heir will furnish the money to pay the movable legacies, and give security to creditors in pending suits, if the creditors require It. Civil Code, Art. 1671; Revised Statutes, Sec. 3678; Succession of Fisk, 3 An. 707. The heirs are bound for the debts. But, under our Code, their right to possession is not dependent on the account to be filed by the executor; in other words, without any such account they are entitled to possession, and when put in possession the administration of the executor ends. No account can be required of him by creditors, but the law preserves their full recourse on the heirs and to that relief we must remit plaintiff in rule.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed with costs.